BRITT, Judge.
In his brief, defendant states his two assignments of error brought forward thusly:
(1) “The trial Court erred in failing to grant the defendant appellant’s Motion for mistrial based on the gross and well calculated plan by the Solicitor to prejudice the jury against the defendant by (propounding) improper and incompetent questions, by prejudicial responses of State’s witnesses and by the Solicitor’s argument to the jury.”
(2) “The Solicitor by a gross and well-calculated plan propounded improper and incompetent questions calculated to prejudice the jury against the defendant which led to the jury’s finding of guilt.”
It is well settled in this jurisdiction that an assignment of error which attempts to present several questions of law is broadside and ineffective. State v. Kirby, 276 N.C. 123, 171 S.E. 2d 416 (1969) ; State v. Blackwell, 276 N.C. 714, 174 S.E. 2d 534 (1970); Rules of Practice in the Court of Appeals of North Carolina. A review of the exceptions grouped under defendant’s two assignments of error discloses that numerous legal questions are raised including failure of the court to sustain defendant’s objections to certain testimony, failure of the court to strike certain testimony, the validity of portions of the solicitor’s argument to the jury, and the failure of the court to allow defendant’s motion for a mistrial interposed after the jury returned its verdict but before judgment was pronounced. However, as indicated in the assignments of error, defendant *168contends that considering the triad of the case as a whole, he did not receive a fair trial.
Although defendant’s assignments of error are broadside, we have carefully reviewed the record before us, not only with respect to the specific exceptions but in the light of defendant’s contentions, and conclude that he had a fair trial free from prejudicial error.
No error.
Judges Campbell and Graham concur.